internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom it a 5-plr-103258-00 date date ty legend husband taxpayer city city state bank year year year year year dear this letter is in response to a letter_ruling request received by this office on date specifically you have requested the following ruling the rental real_estate located in the united_states virgin islands to be received as replacement_property in the deferred_exchange will be treated as like-kind_property to the relinquished_property for purposes of sec_1031 facts in year taxpayer and husband both u s citizens acquired a 6-unit commercial building for investment located in city state taxpayer’s and husband’s interest in the building was held in a state land trust with bank acting as trustee in year or year husband transferred his beneficial_interest in the land trust to taxpayer so that taxpayer held all the beneficial_interest in the trust in year taxpayer contracted to sell the property held in the land trust the contract is to be assigned to a qualified_intermediary as defined in sec_1031 k -1 g of plr-103258-00 the income_tax regulations for replacement properties taxpayer or the land trust as her nominee intends to acquire one property in city state and one located in city u s virgin islands it is anticipated that the replacement_property located in the u s virgin islands will produce income for the taxable_year law and analysis sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1_1031_a_-1 of the regulations provides in part that sec_1031 provides an exception from the general_rule requiring the recognition of gain_or_loss upon the sale_or_exchange of property sec_1_1031_a_-1 of the regulations provides in part that for the purposes of sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that section be exchanged for property of a different kind or class sec_1031 of the code provides that real_property located in the united_states and real_property located outside the united_states are not property of a like_kind sec_7701 of the code provides that the term united_states when used in a geographical sense includes only the states and the district of columbia sec_932 of the code provides that this subsection shall apply to an individual for the taxable_year if a such individual i is a citizen or resident_of_the_united_states other than a bona fine resident of the virgin islands at the close of the taxable_year and ii has income derived from sources within the virgin islands or effectively connected with the conduct_of_a_trade_or_business within such possession for the taxable_year or b such individual files a joint_return for the taxable_year with an individual described in sec_932 plr-103258-00 sec_932 of the code provides that each individual to whom sec_932 applies for the taxable_year shall file his income_tax return for the taxable_year with both the united_states and the virgin islands sec_932 of the code provides that in the case of an individual to whom sec_932 applies in a taxable_year for purposes of so much of this title other than this section and sec_7654 as relates to the taxes imposed by this chapter the united_states shall be treated as including the virgin islands revrul_92_105 1992_2_cb_204 provides that a taxpayer’s interest in an illinois land trust constitutes real_property which may be exchanged for other real_property without recognition of gain_or_loss under sec_1031 of the code provided the requirements of that section are otherwise satisfied this ruling is not applicable if an arrangement involving an illinois land trust creates an entity such as a partnership state is a state that has laws authorizing land trust arrangements that satisfy the requirements of revrul_92_105 thus taxpayer’s interest in a state land trust constitutes real_property for purposes of sec_1031 the legislative_history of sec_1031 indicates that it was the intent of congress that no inference is intended to override or otherwise modify sec_932 of the code involving the tax treatment of u s and virgin islands residents h_r rep no 101st cong 1st sess conference committee report therefore if the taxpayer involved in the exchange is a citizen or resident_of_the_united_states and has income derived from sources within the virgin islands or effectively connected with the conduct_of_a_trade_or_business within such possession or files a joint_return with an individual who meets the foregoing requirements for the taxable_year of the exchange then sec_932 applies and the united_states is enlarged to include the virgin islands in the present case taxpayer is a citizen_of_the_united_states who currently owns investment_property in state which she intends to exchange for investment properties in state and the virgin islands taxpayer expects the replacement_property in the u s virgin islands to produce income in taxable_year in the months following the exchange provided that the replacement_property located in the u s virgin islands produces income for taxpayer in year sec_932 will apply and the united_states will be treated as including the virgin islands for the purposes of this exchange accordingly sec_1031 will not apply since neither of the replacement properties will be outside the united_states therefore we rule that the replacement_property located in the u s virgin islands consisting of rental real_estate is like_kind to the relinquished_property for purposes of sec_1031 provided that this replacement_property produces income in year except as is specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under the provisions of any other section of the internal_revenue_code and regulations thereunder no opinion is expressed as to the tax plr-103258-00 treatment of any conditions existing at the time of or effects resulting from the transaction that is not specifically covered by the above rulings a copy of this letter should be attached to the appropriate federal_income_tax return for the taxable_year in which the transaction herein described is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely kelly e alton senior technician reviewer branch income_tax and accounting
